Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response communications filed on 02/03/2022.
Claims 1, 3, 5, 7, 9, 10, 12 and 18-20 have been amended. Therefore Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Argument
Applicant’s remarks have been considered.
Applicant argues, “Applicant respectfully submits that the claims include additional features beyond organizing human activity and that these features individually and in combination integrate an exception into a practical application.” (pgs.14-15)
Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a processor, a memory and a non-transitory computer readable storage medium. These are generic computer components for performing generic computer functions.  For instance, the steps of electronically collecting and electronically receiving a data input is data gathering activity (e.g. extra-solution activity). The steps of determining task request, an agent pool and determining candidate locations involves data analysis. The steps of assigning a task execution location and a task fulfillment location involves analyzing data and selection (e.g. data gathering). The steps of presenting a task user interface for a requestor and an agent with the ability to accept/decline a task is generic display and data input functionality (e.g. data gathering). The step of upon acceptance of a task request by the agent processing and assigning the task to the agent is data input.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues, “Applicant respectfully submits that the features accordingly provide an improvement to an existing technology with respect to electronic task assignment. In particular, the features accordingly provide an improvement that pertains to an automated and autonomous electronic processing of electronic tasks to be electronically assigned.” (pgs. 14-15)
	
	Applicant has not provided sufficient support to demonstrate an improvement to existing technology. Processing and fulfilment of tasks is not considered a technical field. Based on the instant Specification the claimed invention seeks to solve the issue of when an individual may require an agent to urgently facilitate a request and appropriately assigning an agent (see ¶0001).  The claimed invention appears to be an improved business process. However, the Specification and claims do not provide any details regarding an improvement to a technology or a technical field. 
	

Applicant argues, “…independent claims 1, 10, and 19 when taken as a whole recite an inventive concept that qualifies as significantly more.” (pgs. 15-16)

In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of
filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
Here, the additional elements of the processor, memory, non-transitory crm are considered generic computer components performing generic computer functions such as collecting and receiving data, analyzing data, determining agent pool, determining locations and ultimately assigning a task. This amounts to no more than generic computer components used as a tool to implement the judicial exception, which does not provide an inventive concept.

Applicant argues, “…The inventive concept of claims 1-20 are not well-understood, routine, and/or do not constitute a conventional activity.” (pgs. 15-16)
Examiner notes that a rejection under WURC was not made in the first office action.  As stated in the rejection, the additional elements of the processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Further nothing in the Specification supports an improvement to a technology or a technical field. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

 Applicant’s arguments, see Remarks, filed 02/03/2022, with respect to 35 U.S.C. 103(a) rejection directed to Gupta and Scicluna have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “…wherein the at least one electronic data input that is electronically processed from electronic measurements that are based on at least one of: at least one voice electronic data input and at least one electronic sensor data…” at lines 4-6. The Specification does not disclose ‘electronic measurements’. The Specification discloses the task assignment application is configured to analyze one or more data inputs including voice data inputs and sensor inputs (see Spec ¶0032). Examiner notes that the sensor input may be provided based on a determination from connected devices, which is not similar to measurement data. Claims 10 and 19 are rejected based on the same rationale. Claims 2-9, 11-18 and 20 are rejected based on their dependency on Claims 1, 10 and 19 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the plurality of candidate locations” at line 22. There is insufficient antecedent basis for the limitation in the claim. Claims 10 and 19 are rejected based on the same rationale. Claims 2-9, 11-18 and 20 are rejected based on their dependency on Claims 1, 10 and 19 respectively.
Claim 1 recites,”…wherein upon electronic acceptance of the unassigned task by the at least one agent a task is electronically processed and assigned…” at lines 41-43. Is it the task that is processed or the unassigned task that is processed/converted into a task (see ¶0261)? For purposes of examination Examiner interprets this as converting the unassigned task to an assignable task. Claims 10 and 19 are rejected based on the same rationale. Claims 2-9, 11-18 and 20 are rejected based on their dependency on Claims 1, 10 and 19 respectively.


		

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
electronically analyzing the electronic data input to electronically determine the task request based on electronic measurements…
electronically determining an agent pool to execute and fulfill the task request in accordance with the at least one request attribute based on electronic analysis of data stored upon at least one database; 
electronically analyzing electronic data pertaining to a content of the task request and a category of the task request to determine a plurality of candidate locations at which to execute the task request and the plurality of candidate locations …
assigning a task execution location and a task fulfillment location from the plurality of candidate locations at which to execute and fulfill the task request 
…electronically processed and assigned to the at least one agent from the agent pool…

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities relating to managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (e.g. a processor and memory). For example, determining an agent and location to perform a task involves managing behavior of the agent and the requestor. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. The limitations also encompass Mental Processes involving observation and data analysis in the determining steps.
Independent Claim 10 and Claim 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to determining an urgency associated with the task. Claim 3 is directed to determining an agent pool and Claims 4-5 are directed to determining candidate locations. Claims 6 is directed to assigning fulfillment locations and Claims 7-9 are directed to assigning an agent from agent pool. Claims 11-18 and 20 are substantially similar to Claims 2-9 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites a computer-implemented method. Claim 10 recites the additional elements of a processor and a memory and Claim 19 recites a non-transitory computer readable storage medium and a processor. These are generic computer components  for performing generic computer functions such as the electronic collection and receiving data input (voice and sensor data), electronically analyzing the electronic data input to determine  the task request base on electronic measurements,  electronically determining an agent pool, electronically analyzing electronic data pertaining to a content of the task request and a category of the task request to determine a plurality of candidate locations, electronically assigning a task execution location and a task fulfillment location, electronically presenting task user interfaces and electronically processing and assigning the agent from the agent pool. 
The step of electronically collecting and electronically receiving a data input is data gathering activity (e.g. extra-solution activity). The steps of determining task request, an agent pool and determining candidate locations involves data analysis. The steps of assigning a task execution location and a task fulfillment location involves analyzing data and selection (e.g. data gathering). The steps of presenting a task user interface for a requestor and an agent with the ability to accept/decline a task is generic display and data input functionality (e.g. data gathering). The step of upon acceptance of a task request by the agent processing and assigning the task to the agent is data input.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1 -20 are not eligible.

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Prabhakara et al. (US 2017/0039505) discloses determining a pool of workers based on requestor preferences and assigning workers to tasks.
Duffy et al. (US 2010/0211428) discloses requestor and employee interfaces to monitor and manage tasks.
Riahi et al. (US 2014/0314225) discloses delegating tasks based on customer preferences and previous agent experiences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683